—Appeal from a judgment of the County Court of Schenectady County (Sise, J.), rendered April 15,1997, convicting defendant upon his plea of guilty of four counts of the crime of attempted assault in the first degree.
We reject defendant’s contention that imposing consecutive prison terms of IV2 to 3 years in connection with his plea of guilty of four counts of attempted assault in the first degree was improper because the charges resulted from a single criminal act. The 15-count indictment stemmed from a high-speed chase during which defendant rammed a truck into four police vehicles. Inasmuch as the indictment and the plea allocution establish that each instance of ramming a police vehicle was a separate and distinct act and neither was a material element of the other (see, Penal Law § 70.25 (2); see also, People v Bryant, 92 NY2d 216, 230-231), we find no abuse of discretion in County Court imposing consecutive sentences. Finally, we find that the agreed-upon sentence was neither harsh nor excessive and find no extraordinary circumstances warranting a reduction of the sentence imposed in the interest of justice.
Cardona, P. J., Peters, Spain, Carpinello and Graffeo, JJ., concur. Ordered that the judgment is affirmed.